DETAILED ACTION
Regarding Claims 1-20: (Canceled)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Claim 30 is mixing method with apparatus limitations by including a method limitation “an industrial process”, with the rest of the apparatus limitations.

          Previous 112, first paragraph rejection is withdrawn in view of the Applicant’s argument filed on 11/18/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.       Claims 21-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two-step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, specifically apparatus. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claims 21 and 30 as examples, we recognize that the limitations “apportion the retrieved time-series data into a plurality of sub-intervals, wherein the plurality of sub-intervals comprises the time interval, and wherein each sub-interval includes a predetermined number of individual data values sampled from the time-series data, determine a minimum data value of the individual data values of each sub-interval, determine a maximum data value of the individual data values of each sub-interval, an entropy calculation of the individual data values of each sub-interval; and scale, the entropy of each sub-interval based on the determined minimum and maximum data values thereof, wherein the entropy scaling of each sub-interval based on the determined minimum and maximum data values thereof enables comparison by the one or more computers of entropies across a plurality of time periods even if a scale and/or a range of a signal changes” are abstract ideas as they involve usage of mathematical concept. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application.
          In Step 2A, Prong two, the claims additionally recite “an industrial process” “communication network” “receive, by the one or more processors, the time-series data from the operational historian, wherein the time-series data is associated with a process control system, and wherein the time-series data represents one or more values of a process control tag associated with the process control system over a time interval,” “
a communications network comprising hardware and software configured to send data to local and remote computers, one or more sensors,” but said limitations, recited at high level of generality, are merely directed to insignificant data collection activity. The claims additionally recite “operational historian including one or more historian non-transitory computer readable media”, “processor” and “database”, but said limitations are merely directed to a general-purpose computer and its associated components where the abstract idea is being implemented. The claims do not improve the functioning of any processor or machines. In short, the claims do not provide sufficient evidence to show that it is more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application.
Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
          In Step 2B, the claims additionally recite an industrial process” “communication network”, “receive, by the one or more processors, the time-series data from the operational historian, wherein the time-series data is associated with a process control system, and wherein the time-series data represents one or more values of a process control tag associated with the process control system over a time interval,” “ a communications network comprising hardware and software configured to send data to local and remote computers, one or more sensors,” but said limitations, recited at high level of generality, are merely directed to data collection activity that is well-understood, routine and conventional. The claims additionally recite “operational historian including one or more historian non-transitory computer readable media”, “processor” and “database”, but said limitations are merely directed to a general-purpose computer and its associated components where the abstract idea is being implemented. In summary, the additional elements, individually and in combination, do not provide “inventive concept” that would to significantly more than the abstract idea. Similar rejections are made for other dependent claims.
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.

Response to Arguments
Applicant's arguments filed 11/18/2022 have been fully considered but they are not persuasive. 
With respect to the 112, 2nd paragraph rejection, In Response, the Examiner respectfully disagrees. According to the Merriam-Webster’s dictionary, the word “process” means “a series of actions of operations conducing to an end.” In other words, industrial process is a method and not an apparatus. As such, the rejection is maintained.
With respect to the 101 rejection, In Response, the Examiner respectfully disagrees. Foremost, the 101 eligibility analysis begins with the claimed language (see Synopsis vs Mentor Graphics, 120 USPQ2d 1473 839 F.3d 1138 (Fed. Cir. 2016), Id., at 1481 “The 101 inquiry must focus on the language of the Asserted Claims themselves.”), followed by identifying the focus or underlying invention (see Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 [103 USPQ2d 1425] (Fed. Cir. 2012), Id., at 1431-1432, “Subsequently, however, we explained in CyberSource Corp. v. Retail Decisions, Inc. that we look not just to the type of claim but also “to the underlying invention for patent-eligibility purposes.” 654 F.3d 1366, 1374 [99 USPQ2d 1690] (Fed. Cir. 2011). Looking at the claims in the instant application, the focus of the claimed invention is directed to detecting data pattern using entropy, an abstract idea. As had been discussed in the rejection, the focus of the claim is an abstract idea, as they involve using mathematical concept.
          Furthermore, note that the Supreme Court has emphatically rejected the idea that claims become patent eligible simply because they disclose a specific solution to a particular problem (Supreme Court, Alice Corp v CLS Bank Int’l, 110 USPQ 2d 1976 at 1985; DDR Holding, 773 F.3d at 1265)). In other words, even if the claims may be directed to specific abstract ideas for detecting data pattern using entropy, do not make the claims eligible under 35 USC 101. 
          Additionally, novelty of the algorithm itself, also does not help in overcoming the 101 rejection (see Flook, In Gottschalk vs Benson, Id., at 195, “we held that the discovery of a novel and useful mathematical formula may not be patented,” Indeed, the novelty of the mathematical algorithm is not a determining factor at all.”). This means that novelty or non-conventionality in the abstract idea will not be a determining factor. New abstract idea is still an abstract idea (see Synopsis, 839 F.3d 1138, 120 USPQ2d, 1473 (2016), Id., at 1483, “a claim for a new abstract idea is still an abstract idea. The search for a 101 inventive concept is thus distinct from demonstrating 102 novelty.”). Additionally, limiting the claims to the particular technological environment, without the abstract idea being integrated into a practical application and without the additional elements amounting to significantly more than the abstract idea, is insufficient to transform them into patent-eligible applications of the abstract ideas (Flook established that limiting an abstract idea to one field of use or adding token post-solution components did not make the concept patentable” Bilski v. Kappos, 95 USPQ2d 1001, 1010 (U.S. 2010). In the instant application, there is no particular technological environment, as the data are gathered from a generic process control system.
          Furthermore, the claims additionally recite “an industrial process” “communication network” “receive, by the one or more processors, the time-series data from the operational historian, wherein the time-series data is associated with a process control system, and wherein the time-series data represents one or more values of a process control tag associated with the process control system over a time interval,” “a communications network comprising hardware and software configured to send data to local and remote computers, one or more sensors,” but said limitations, recited at high level of generality, are merely directed to insignificant data collection activity that are well-understood, routine and conventional. The claims additionally recite “operational historian including one or more historian non-transitory computer readable media”, “processor” and “database”, but said limitations are merely directed to a general-purpose computer and its associated components where the abstract idea is being implemented that are also well-understood, routine and conventional. Additionally, the claims in the instant application with the recited various apparatus, including processors, sensors, communication network, etc, the focus of the claims is not on such an improvement in said apparatus as tools (as in Enfish), or focused on a specific asserted improvement in detecting data pattern using entropy in non-abstract way (or improvement in computer animation in non-abstract way, without animators able to do to same, as in McRo), but on certain independently abstract ideas that use those machines as tools. In other words, the Applicant is basically claiming the algorithm itself.
          Furthermore, nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional processors, networking and sensors for gathering and presenting the desired information. Unlike Thales 85- F.3d 1343, 121 USPQ2d 1898 (2017), Id., at 1898 (where the inertial sensors are used in non-conventional manner for measuring position and orientation), the claimed invention in the instant application uses sensors in a well-understood, routine and conventional way.
          In Summary, the claims in the instant application are directed to detecting data pattern using entropy without the abstract idea being integrated into a practical application and without significantly more. The claims do not provide sufficient evidence to show that it is more than a drafting effort to monopolize the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2857